ITEMID: 001-80964
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: YAKIMENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Yuriy Vladimirovich Yakimenko, is a Russian national who was born in 1937 and lives in the town of Novozybkov in the Bryansk Region. The Russian Government were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant lived in the town of Zlynsk in the Bryansk Region which had been affected by the Chernobyl nuclear plant disaster. In 2000 he decided to move to the village of Vily and sought a resettlement allowance. On 10 January 2001 the Zlynkovskiy District Court of the Bryansk Region ordered the town council to pay the applicant 125,670 Russian roubles (RUR). On 1 March 2001 the Bryansk Regional Court upheld the judgment. On an unspecified date the applicant submitted his writ of execution to the Zlynsk Bailiff Office.
As the judgment of 10 January 2001 remained without enforcement, the applicant brought a civil action for compensation for the depreciation of the award. On 10 February 2005 the Zlynkovskiy District Court awarded the applicant RUR 97,690 as compensation for the continued non-enforcement of the judgment in the period up to 31 January 2005. These monies were paid to the applicant on 16 December 2005.
In the meantime, on 8 November 2005 the principal debt under the judgment of 10 January 2001 was paid to the applicant.
On 7 March 2006 the Zlynkovskiy District Court awarded a further compensation of RUR 19,252. It appears that the applicant received it in August 2006.
